ON MOTION
ORDER
Silvina Reyman moves for leave to proceed in forma pauperis and to file his Fed. Cir. R. 15(c) statement concerning discrimination. The court treats Reyman’s submission as a motion for reconsideration of the February 4, 2011 order dismissing this appeal for failure to pay the filing fee and for failure to file the Fed. Cir. R. 15(c) statement concerning discrimination.
Upon consideration thereof,
*967It Is Ordered That:
(1) The motion for leave to proceed in forma pauperis is granted.
(2) The motion for reconsideration will be granted, the dismissal order will be vacated, and the petition will be reinstated, if Ryman files her brief within 45 days of the date of filing of this order.